I am also of the opinion that the State's witness Leartie Butler, by the questions asked her by appellant's attorneys on cross-examination when the State examined her the second time, was a direct attack of her, charging that the testimony she gave this second time was from corrupt motives and fabricated between the time she first testified and this time. Such being the case, the State clearly could support her, and it was its duty to do so, by showing what she testified at the coroner's inquest, as the State did. Jones v. State, 38 Tex.Crim. Rep., pp. 103 and 115; English v. State, 34 Tex.Crim. Rep.; Mitchell v. State, 36 Tex.Crim. Rep.; Reddick v. State, 35 Tex. Crim. 463; Akin v. State, 56 Tex.Crim. Rep.; Fondren v. State, 74 Tex.Crim. Rep., 169 S.W. Rep., 411; Branch's Criminal Law, sec. 876. *Page 140